Citation Nr: 1813725	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-29 717	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Pension Management Center (PMC) in St. Paul, Minnesota


THE ISSUES

1.  Whether a declared debt in the amount of $60,936.00 was validly created.

2.  Entitlement to waiver of overpayment in the amount of $60,936.00.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to September 1993, from January 2003 to December 2004, and from August 2007 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 decision of the PMC.  The Veteran appeared for a hearing before the undersigned Veterans Law Judge in May 2016 at the Veteran's local VA Regional Office (RO).


FINDING OF FACT

VA has waived collection of a declared debt in the amount of $60,936.00; the Veteran and his representative declared at a hearing that there was no further allegation of error of fact or law to be resolved.


CONCLUSIONS OF LAW

1.  The issue of whether a declared debt in the amount of $60,936.00 was validly created is dismissed.  38 U.S.C. § 7105 (2012).

2.  The issue of entitlement to waiver of overpayment in the amount of $60,936.00 is dismissed.  38 U.S.C. § 7105 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

During the time period from July 2010 to March 2014, the Veteran was in concurrent receipt of Social Security benefits and VA pension benefits.  Because VA pension benefits are a subsistence payment predicated upon income, he was overpaid.  VA properly declared an overpayment debt.  The Veteran requested a waiver of the debt, which was granted on the basis of financial hardship in August 2014.  In March 2016, the RO certified the appeal to the Board. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  In May 2016, the Veteran and his representative appeared for a hearing that had been requested before the August 2014 waiver of overpayment had been granted.  The Veteran and his representative declared at this hearing that there was no further allegation of error of fact or law to be resolved.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


